Award affirmed, with costs to the State Industrial Board, on the authority of Cleveland v. Rice (209 App. Div. 257; affd., 239 N. Y. 530); Moore v. Lehigh Valley R. R. Co. (169 App. Div. 177; affd., 217 N. Y. 627); Domres v. Syracuse Safe Co. (211 App. Div. 823; affd., 240 N. Y. 611); Matter of Corrina v. DeBarbieri (247 id. 357); Matter of Wickham v. Glenside Woolen Mills (252 id. 11). Van Kirk, P. J., Hinman, Hill and Rhodes, JJ., concur; Crapser, J., dissents and votes to reverse the award and to dismiss the claim, on the ground that the death of the employee was not caused by one of the risks connected with his employment and flowing therefrom as a natural consequence and directly connected with the work.